UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4046


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE RIVERA MEJIA, a/k/a Jose Rivera, a/k/a Jose            Angel
Rivera Mejia, a/k/a Jose Rivera Mejia, a/k/a Jose           Simon
Rivera Mejia, a/k/a Jose Simon Rivera,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.      Alexander Williams, Jr., District
Judge. (8:09-cr-00357-AW-1)


Submitted:   September 8, 2011           Decided:   September 30, 2011


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ron Earnest, LAW OFFICE OF RON EARNEST, Takoma Park, Maryland,
for Appellant. Robert K. Hur, Assistant United States Attorney,
Mara Zusman Greenberg, OFFICE OF THE UNITED STATES ATTORNEY,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose    Rivera         Mejia   pleaded           guilty,     pursuant       to     a

written    plea    agreement,        to    illegal          reentry     into    the     United

States by an alien who previously had been deported following a

conviction for an aggravated felony, in violation of 8 U.S.C.

§ 1326(a), (b)(2) (2006).             The district court sentenced Mejia to

forty-one months of imprisonment, and Mejia now appeals.

            Counsel      has       filed   a       brief     pursuant     to     Anders       v.

California, 386 U.S. 738 (1967), finding no meritorious grounds

for   appeal      but   questioning            the     reasonableness           of    Mejia’s

sentence.         Counsel      concedes,            however,      that        Mejia’s     plea

agreement      included        a     waiver-of-appellate-rights                  provision.

Despite being informed of his right to do so, Mejia has not

filed a pro se supplemental brief.

            The    Government        has    filed       a    motion      to    dismiss       the

appeal    based    on   the    appellate           waiver    in   the    plea    agreement,

which Mejia does not dispute. For the reasons that follow, we

grant the Government’s motion and dismiss the appeal.

            Pursuant to a plea agreement, a defendant may waive

his appellate rights under 18 U.S.C. § 3742 (2006).                                     United

States v. Wiggins, 905 F.2d 51, 53 (4th Cir. 1990).                              This court

reviews the validity of an appellate waiver de novo, and will

enforce the waiver if it is valid and the issue on appeal is



                                               2
within the scope of the waiver.                     United States v. Blick, 408

F.3d 162, 168 (4th Cir. 2005).

            An appeal waiver is valid if the defendant knowingly

and   intelligently     agreed      to    the        waiver.      Id.   at   169.      To

determine    whether    a   waiver       is       knowing   and    intelligent,      this

court examines “the totality of the circumstances, including the

experience and conduct of the accused, as well as the accused’s

educational background and familiarity with the terms of the

plea agreement.”        United States v. General, 278 F.3d 389, 400

(4th Cir. 2002) (internal quotation marks and citation omitted).

We have thoroughly reviewed the record and conclude that Mejia

knowingly and intelligently entered into the plea agreement and

waived his right to appeal his conviction and sentence.

            We have examined the entire record in accordance with

the requirements of Anders and have found no meritorious issues

for appeal.        Accordingly, we grant the Government’s motion to

dismiss the appeal.

            This    court   requires          that    counsel      inform    Mejia,   in

writing,    of   the   right   to    petition         the   Supreme     Court   of    the

United States for further review.                     If Mejia requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                      Counsel’s motion must

state that a copy thereof was served on Mejia.                      We dispense with

                                              3
oral   argument   because     the    facts   and   legal    contentions    are

adequately   presented   in    the    materials    before    the   court   and

argument would not aid the decisional process.

                                                                   DISMISSED




                                       4